Citation Nr: 0709368	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-34 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for a back disability, 
including as secondary to service-connected residuals, 
internal derangement, right knee. 

2.	Entitlement to service connection for a left hip 
disability, including as secondary to service-connected 
residuals, internal derangement, right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 



INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 RO decision.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	A back disability was not manifested during service and 
the competent medical evidence tends not to show that a back 
disability was related to service or to the veteran's service 
connected right knee disability.  

3.	A left hip disability was not manifested during service 
and the competent medical evidence tends not to show that a 
left hip disability was related to service or to the 
veteran's service connected right knee disability.  


CONCLUSION OF LAW

1.	A back disability was not incurred in or aggravated by 
active service and was not caused or aggravated by a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.	A left hip disability was not incurred in or aggravated by 
active service and was not caused or aggravated by a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
May 2003, prior to the initial decision on the claim in 
September 2003, and again provided notice in October 2004.  
Therefore, the timing requirement for a VCAA notice has been 
met and to decide the appeal would not be prejudicial to the 
claimant.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini, 18 Vet. App. at 120. 

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disabilities.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  As the content 
requirements of the VCAA notice have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

The RO also provided the claimant with a copy of the 
September 2003 rating decision and the September 2004 
statement of the case, which included a discussion of the 
facts of the claims, pertinent laws and regulations, 
notification of the bases of the decision, and a summary of 
the evidence considered to reach the decision.  Therefore, 
the Board concludes that VA satisfied its duty to notify the 
claimant and there is no outstanding duty to inform the 
claimant that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and VA medical records.  The claimant has not made 
the RO or the Board aware of any other evidence relevant to 
this appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).

The veteran contends that he has had recurring pain in his 
back and left hip for the past 30 years which is directly 
related to his service connected right knee disability.  

In October 1968, the veteran reported that he did not have 
recurrent back pain and did not report pain in his left hip.  
The clinical evaluation of the veteran for enlistment 
purposes in October 1968 was normal.  

The service medical records indicate that the veteran 
complained of pain in the lower back in June 1969.  The 
remaining medical records are silent for a diagnosis of or 
treatment for a back disability or a left hip disability.  

The March 1971 separation examination is silent for a back 
disability or left hip disability.  

In a June 2002 VA examination of the veteran's right knee 
disability the examiner observed a mild antalgic gait with 
limping when stepping on the right leg.  While the examiner 
observed limping when the veteran stepped on his right leg, 
the Board notes that the veteran did not report pain in his 
left hip or lower back during that examination.  

Private medical records dated in May 2003 indicate that the 
veteran received treatment for a lower back strain.  The 
records indicate that the pain began the day before he sought 
treatment.  The veteran indicated he had a history of back 
pain.  An x-ray was taken of the lumbar spine which revealed 
a levoscoliosis of the lumbar spine, no acute process and 
mild degenerative changes of the spine.  An x-ray was also 
taken of the pelvis which was negative. 

X-rays were also taken in June 2003 during a VA examination.  
The x-ray of the lumbar spine revealed mild scoliosis, modest 
spondylosis, and no acute disease.  The VA examiner diagnosed 
the veteran with a low back condition.  The examiner found 
that there was no evidence to suspect that this would be 
secondary to the veteran's right knee disability.  The 
examiner concluded that the veteran's low back condition was 
"less likely than not due to his right knee condition."  

The June 2003 x-ray of the left hip revealed degenerative 
change of the left acetabulum with no acute disease.  The 
physician diagnosed left hip pain which he opined could be 
radiation from the lumbar spine versus a primary left hip 
problem.  The examiner found that the veteran had a minimal 
limp at times and at other times did not observe a limp.  The 
veteran did not have any deformity of his knees or leg length 
discrepancy to explain having an effect on his left hip.  The 
examiner concluded that it was "less likely than not that 
the left hip pain is secondary to the right knee."

The Board finds that the veteran has not been diagnosed with 
a current back disability.  The veteran has complained of 
pain in his lower back, however, the VA examiner noted a 
"low back condition."  This is not a current diagnosis of a 
disability as is required for service connection.  

Additionally, the evidence of record does not demonstrate 
that a back disability was incurred or aggravated in service.  
Although there is one incident in service in which the 
veteran received treatment for lower back pain, this incident 
appears to be acute and transitory because the enlistment and 
separation examinations are silent for a lower back injury or 
disability.  As such, any complaints the veteran had in 
service appear to have resolved without residual pathology.  
Therefore, the Board concludes that the veteran's current 
complaints of low back pain are not related to his complaints 
in service. 

The Board also finds that the veteran's lower back condition 
is not related to service on a secondary basis.  The VA 
examiner concluded that the veteran's lower back condition is 
not related to the veteran's service connected right knee 
disability.  As such, the Board concludes that the veteran's 
low back condition was not caused or aggravated by the 
veteran's service connected right knee disability.  

The Board also finds that the veteran has not been diagnosed 
with a current disability in his left hip.  The May 2003 x-
ray of the veteran's pelvis was negative and the x-ray of his 
left hip in June 2003 found no acute disease.  The Board 
concludes that there is no current diagnosis of a disability 
as is required for service connection.  

Additionally, the veteran's left hip pain was not incurred in 
or aggravated by military service.  The enlistment and 
separation examinations are silent for a hip disability.  The 
service medical records are also negative for a diagnosis of 
or treatment of a hip disability.  The Board finds that there 
is no evidence of an in-service incident that may have caused 
a left hip disability.  There is also no medical evidence of 
record indicating a left hip disability or treatment for the 
left hip after service, aside from the June 2003 VA 
examination.  As such, there is no relationship between a 
left hip disability and service.  

The veteran's left hip condition is also not connected to 
service on a secondary basis.  There is no evidence in the 
evidence of record that a left hip disability was related to 
a service connected injury.  The June 2003 VA examiner found 
that the veteran's left hip condition was not related to his 
service connected right knee disability.  Therefore, the 
veteran's left hip condition was not caused or aggravated by 
his right knee disability.  

In this appeal, the preponderance of the evidence is against 
the veteran's claim and the benefit of the doubt doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connected for a back disability is denied.

Service connected for a left hip disability is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


